Citation Nr: 1102943	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD), left knee, secondary to internal derangement, 
lateral meniscus tear, left knee.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for internal derangement, lateral meniscus tear, left knee.  

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1978 to October 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, granted the Veteran service 
connection for internal derangement, lateral meniscus tear, left 
knee, with a 10 percent evaluation effective July 29, 2005.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veterans Law Judge in August 2009.  A transcript of 
the hearing is of record.  At the time of the Board hearing, the 
Veteran submitted additional evidence that had not been 
considered by the RO.  However, a remand pursuant to 38 C.F.R. § 
20.1304 is not necessary, as the Veteran specifically waived RO 
jurisdiction of the newly submitted evidence.  

In October 2009 the Board denied the Veteran service connection 
for a bilateral hand disability and remanded the Veteran's claim 
of service connection for a right knee disability for additional 
development.  Subsequently, a September 2010 Decision Review 
Officer (DRO) decision granted service connection for mild DJD, 
right knee, with a 10 percent rating, effective February 6, 2007.  
Because the Veteran has been granted the full benefit he sought, 
his claim of service connection for a right knee disability is no 
longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues have been re-characterized to comport to the medical 
evidence of record and VAOPGCPREC 23-97 (1997) (noting that 
lateral instability and degenerative arthritis of the knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5257).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  
The medical evidence of record indicates that the Veteran may 
experience employability problems due to his service-connected 
disabilities.  Thus, the Board finds that a claim for a TDIU is 
raised by the evidence of record and is currently before the 
Board on appeal.  See Id.

The TDIU issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence shows that 
the Veteran's DJD of the left knee is secondary to his service-
connected internal derangement, lateral meniscus tear, left knee.  

2.  The Veteran's internal derangement, lateral meniscus tear, 
left knee, is not manifested by ankylosis, moderate subluxation 
or lateral instability, dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion, symptomatic 
removal of semilunar cartilage, genu recurvatum, a compensable 
degree of limitation of motion, or impairment of the tibia and 
fibula.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for DJD of the left knee 
have been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for internal derangement, lateral meniscus tear, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5260, 5261, 5262, and 
5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

The Veteran's service connection claim for DJD of the left knee 
has been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from the grant of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  August 2005, April 2007, July 2007, and 
August 2008 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical 
treatment records, and private treatment record have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted to assess the current severity of the Veteran's 
service-connected disability; the Veteran has not argued, and the 
record does not reflect, that these examinations were inadequate 
for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issues decided, is available and not 
part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki 
v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection Claim

The Veteran seeks service connection for a left knee disability 
secondary to his service-connected internal derangement, lateral 
meniscus tear, left knee.  

The Veteran is service connected for internal derangement, 
lateral meniscus tear, left knee, with a 10 percent evaluation, 
effective July 29, 2005.  

The Veteran's internal derangement, lateral meniscus tear, left 
knee, is evaluated under 38 C.F.R. § 4.71a, DC 5257, recurrent 
subluxation or lateral instability.  VAOPGCPREC 23-97 (1997) 
notes that lateral instability and degenerative arthritis of the 
knee may be rated separately under DCs 5257 and 5003.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).
Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where 
a service-connected disability aggravates a nonservice- connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 448.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The competent medical evidence of record indicates that the 
Veteran currently has DJD of the left knee that is secondary to 
his service connected internal derangement, lateral meniscus 
tear, left knee.  September 2008 VA treatment records indicate 
that medical imaging of the Veteran's bilateral knees show 
minimal DJD changes.  A VA examination was conducted in January 
2010 and notes that the examiner found that the Veteran's left 
knee has mild DJD, with mild instability.  

The competent medical evidence of record shows that the Veteran 
currently has DJD of his left knee that is secondary to, and the 
result of, his service-connected internal derangement, lateral 
meniscus tear, left knee.  There is no competent medical evidence 
of record indicating that the Veteran's current DJD, left knee is 
not related to his service connected internal derangement, 
lateral meniscus tear, left knee and, at the very least, the 
evidence is in equipoise and any doubt must be resolved in the 
Veteran's favor. 

Accordingly, service connection for DJD, left knee, secondary to 
internal derangement, lateral meniscus tear, left knee, is 
warranted.  


II.  Increased Rating Claim

The Veteran seeks an initial evaluation in excess of 10 percent 
for his internal derangement, lateral meniscus tear, left knee 
disability.  The RO granted service connection for internal 
derangement, lateral meniscus tear, left knee, assigning a 10 
percent evaluation effective July 29, 2005, under 38 C.F.R. § 
4.71a, DC 5257 in the April 2006 rating decision on appeal.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The knee can be rated under Diagnostic Codes 5256-5263.  38 
C.F.R. § 4.71a.  

Assigning multiple ratings for the Veteran's left knee disability 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  However, as has been 
done in this Veteran's case, lateral instability and degenerative 
arthritis of the knee may be rated separately under DCs 5257 and 
5003.  VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14 [the 
evaluation of the same disability under various diagnoses is to 
be avoided].  The Board has also considered whether separate 
ratings may be granted based on limitation of flexion (DC 5260) 
and limitation of extension (DC 5261) of the same knee joint.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  

Because the Veteran's left knee DJD disability has not yet been 
assigned a separate evaluation by the RO under DCs 5003-5010, the 
Board will not discuss these diagnostic codes in evaluating his 
internal derangement, lateral meniscus tear, left knee.

A February 2006 VA examination report notes that the Veteran 
injured his left knee while running track.  More recently pain 
and dysfunction has progressed in severity and the knee gives way 
once or twice a month and locks 4-5 times a week.  Flare-ups 
occur once or twice a month.  A physical examination revealed 
that the Veteran is in no acute distress and limps on the left 
without assistive device.  There is pain in limitation of motion 
of the left knee, which extends to zero degrees.  He feels pain 
at 102 degrees, active, and at 125 degrees, passive.  There is a 
small synovial effusion, positive crepitus, positive tenderness, 
positive McMurray's, negative Lachman's, and no lateral 
instability.  There is an additional 3 degrees of limitation of 
motion because of pain, weakness, instability, and incoordination 
during flare-ups and repetitive motion.  An impression of 
derangement, left knee, lateral meniscus tear, with subjective 
instability, was given.  

A February 2007 VA treatment record notes that the Veteran 
complained of left knee pain and his left knee was swollen.  An 
assessment of left knee pain was given.  

March 2007 VA treatment records note that his knee pain is worse 
than ever.  An assessment of chondromalacia was given.  

A May 2007 VA examination report notes that the Veteran had left 
knee surgery in 2006.  Currently his knee hurts daily, averaging 
7/10, and he has flare ups twice a week.  The knee has popping 
noises, swelling, and gives way almost daily.  A physical 
examination revealed that the Veteran has a slight to moderate 
limp on the left and the knee is tender to palpitation.  Cruciate 
and collateral ligament examination demonstrates trace laxity of 
the anterior cruciate ligament (ACL).  Trace of effusion.  No 
crepitation palpated on active motion.  No fatigability.  The 
Veteran complains of pain on range of motion and he has initial 
extension to minus 5 degrees, but on repetition 0 degrees, and 
initial flexion of 110 degrees, on repetition also 110 degrees.  
The examiner noted that functional impairment was moderately 
severe and that an x-ray of the left knee revealed that it was 
normal.  
A July 2007 VA medical opinion notes that the Veteran continues 
to have persistent pain in his left knee.  He must use a cane to 
walk and finds it difficult to get out of his vehicle.  Because 
of this pain he can longer work at his normal job and is in the 
process of vocation rehabilitation to learn jobs skills.  

September 2008 VA treatment records note that the Veteran's knees 
are worse and lock up at night while he is in bed and give way.  
The pain aches in the left knee and is 7/10.  An assessment of 
bilateral knee pain, chronic, was given.  

A January 2010 VA examination report notes that the examiner 
reviewed the Veteran's claim file.  The Veteran last worked a 
year ago.  He had been working as a gas station attendant, but 
began using a cane in 2000 and crutches some eight months ago.  
He reports knee pain getting in and out of the truck, left worse 
than right.  The left knee gives way three times a month and 
locks nightly.  To relieve pain he takes Vicodin for his knee and 
bad back.  His maximum walking distance is a block and after 
standing for half an hour he sits.  On examination he walks with 
the aid of crutches and cries out in pain while removing his 
pants and shoes.  The left knee has extension to 12 degrees and 
flexion to 52 degrees.  After three repetitions the range of 
motion is 12 to 59 degrees.  All through the range of motion he 
cries out with pain.  There is tenderness, positive McMurray, 
negative Lachman, and no lateral instability.  The limitation of 
motion is due to pain.  The major functional impact is pain 
rather than weakness, fatigue, or lack of endurance.  There is 
loss of function with use.  The Veteran has mild DJD of the left 
knee with mild instability.  The current severity of his left 
knee disability is mild DJD with mild instability with the left 
knee giving way 3 times per month.  

The Veteran has never been diagnosed with, nor is there any 
medical evidence of record indicating, ankylosis of the left 
knee, dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  Therefore, DCs 5256, 5258, 5259, 5262, and 5263 are 
not for application.  See 38 C.F.R. § 4.71a.

Under DC 5257, the diagnostic code under which the Veteran's left 
knee is currently rated, recurrent subluxation or lateral 
instability may be rated at 10 percent, 20 percent, or 30 
percent, depending on whether it is slight, moderate, or severe.  
The February 2006 VA examination report notes that the Veteran 
has no lateral instability, but that there was subjective 
instability of the left knee.  The May 2007 VA examination report 
notes only trace laxity of the ACL.  The January 2010 VA 
examination report notes that the Veteran's left knee has no 
lateral instability on physical examination, but that it does 
have mild instability.  The Veteran reports his left knee gives 
way.  It is clear that the Veteran has instability of his knee, 
however the various VA examination reports clearly show that the 
Veteran objectively has no lateral instability and, therefore, at 
best he has slight, lateral instability or recurrent subluxation 
of the left knee.  Therefore, under DC 5257 the Veteran's 
internal derangement, lateral meniscus tear, left knee, does not 
warrant a rating in excess of 10 percent.  See Id.  

Under DC 5260 when the leg has flexion limited to 45 degrees, a 
10 percent rating is warranted, and flexion limited to 30 degrees 
warrants a 20 percent rating.  Id.  Under DC 5261 when the leg 
has extension limited to 10 degrees, a 10 percent rating is 
warranted, and extension limited to 15 degrees warrants a 20 
percent rating.  Id.  The February 2006 VA examination report 
notes that the Veteran's left knee has extension to 0 degrees and 
flexion to at worst 99 degrees limited by pain, the May 2007 VA 
examination report notes that the Veteran's left knee has 
extension to 0 degrees and flexion to at worst 110 degrees 
limited by pain, and the January 2010 VA examination report notes 
that the Veteran's left knee has extension to 12 degrees and 
flexion to at worst 52 degrees limited by pain.  The finding of 
extension limited to 12 degrees contained in the January 2010 VA 
examination report is not consistent with the other medical 
evidence of record indicating that the Veteran has 0 degrees of 
extension.  Nor is it consistent with the fact that the Veteran 
can stand and walk, albeit with limitations, which indicates that 
he can extend his left foot to the ground (0 degrees).  Thus, 
this finding is found to be not competent and is given no 
probative weight.  Therefore, the competent medical evidence of 
record clearly indicates that the Veteran's left knee does not 
have flexion limited to 45 degrees and thus a compensable rating 
for his left knee disability is not warranted under DC 5260, nor 
is extension limited to 10 degrees, and his left knee does not 
warrant a compensable rating under DC 5261.  See Id. 

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected left knee disability, as 
indicated in the above discussions.  See DeLuca, supra.  The 
Veteran's complaints of pain during his VA examinations, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.

At no time during the pendency of this claim has the Veteran's 
internal derangement, lateral meniscus tear, left knee, met or 
nearly approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  See Hart, 
21 Vet. App. at 505.

The Veteran genuinely believes that the severity of his internal 
derangement, lateral meniscus tear, left knee, merits a higher 
rating.  However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the severity of his service-connected 
internal derangement, lateral meniscus tear, left knee, and his 
views are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinions provided by the VA medical 
professionals, which show that the criteria for a rating in 
excess of 10 percent for his internal derangement, lateral 
meniscus tear, left knee, has not been met.  See Jandreau, 492 
F.3d at 1372; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a. 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for internal 
derangement, lateral meniscus tear, left knee, is not warranted.  
See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.
Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected left knee disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimants exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant' s disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various medical 
professionals are the symptoms, such as pain, instability, and 
limited motion, included in the criteria found in the rating 
schedule for the Veteran's knee.  The schedular criteria are not 
inadequate for rating this Veteran's disability, and the other 
two steps in the analysis of extra-schedular ratings need not be 
reached.  


ORDER

Entitlement to service connection for degenerative joint disease 
(DJD), left knee secondary to internal derangement, lateral 
meniscus tear, left knee, is granted.  

Entitlement to an initial evaluation in excess of 10 percent for 
internal derangement, lateral meniscus tear, left knee, is 
denied.  
REMAND

The Veteran seeks entitlement to TDIU.  He contends that he 
cannot work due to his service-connected disabilities.

The Veteran is currently service connected for pseudofolliculitis 
barbae, rated as 30 percent disabling, chronic lumbosacral 
strain, rated as 20 percent disabling, internal derangement, 
lateral meniscus tear, left knee, rated as 10 percent disabling, 
mild DJD, right knee, rated as 10 percent disabling, and DJD, 
left knee, which has yet to be assigned a rating by the RO.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  38 C.F.R. 
§3.340.  Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In light of the Board's grant of service 
connection for DJD of the left knee, the Veteran's new combined 
rating has not yet been determined by the RO.

A July 2007 VA medical opinion notes that the Veteran continues 
to have persistent pain in his left knee.  He must use a cane to 
walk and finds it difficult to get out of his vehicle.  Because 
of this pain he can longer work at his normal job and is in the 
process of vocation rehabilitation to learn jobs skills.  

A January 2010 VA examination report notes that the examiner 
reviewed the Veteran's claim file.  The Veteran last worked a 
year ago.  He had been working as a gas station attendant, but 
began using a cane in 2000 and crutches some eight months ago.  

Because the medical evidence of record indicates that the Veteran 
has occupational problems, which could be related to his service-
connected disabilities, a VA medical examination must be provided 
to determine whether the Veteran cannot secure or follow a 
substantially gainful occupation as a result of all of his 
service-connected disabilities.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine his employability.  
The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's service-connected disabilities, 
by themselves, render him unable to secure or 
follow a substantially gainful occupation.  

A complete rationale must be provided for all 
opinions.  The examiner is advised that 
advancing age, any impairment caused by 
conditions that are not service connected, 
including non service connected mental or 
personality problems, and prior 
unemployability status must be disregarded 
when determining whether a Veteran currently 
is unemployable.  The claim folder must be 
made available to the examiner for review in 
conjunction with the examination.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


